OPINION
ROBERTS, Judge.
This is an appeal from a conviction for assault with intent to commit murder with malice; the jury assessed the punishment at seven years.
This is a companion case to Linebarger v. State, 469 S.W.2d 165, this day decided. The indictment in this case alleged the assault on Officer Charles M. Dooley. Both offenses arose out of the same incident; all the facts and circumstances are the same.
The cases were tried together and identical briefs were submitted to this Court. All contentions are answered in Linebarger v. State, supra.
There being no reversible error, the judgment is affirmed.